Case 18-10111        Doc 265      Filed 03/03/20 Entered 03/03/20 11:52:34           Main Document
                                              Pg 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

  In re:                                          )       Case No. 18-10111-399
                                                  )
  IRON COUNTY HOSPITAL DISTRICT                   )       Chapter 9 Proceedings
  d/b/a Iron County Medical Center, a             )
  political subdivision of the State of           )
  Missouri,                                       )
                                                  )
                           Debtor.                )
                                                  )


      ORDER CONFIRMING FOURTH AMENDED PLAN DATED JANUARY 6, 2020
           At Cape Girardeau, in this District, this 3rd day of March 2020.
         The Fourth Amended Plan of Adjustment dated January 6, 2020, [Doc. 254] (the “Plan”)
 filed by the Iron County Hospital District as Chapter 9 debtor (“Debtor”), having been
 transmitted to creditors; and
           It having been determined after hearing:
           1. That the Plan has been accepted in writing by the creditors whose acceptance is
              required by law;
           2. That the Plan has been proposed and its acceptance procured in good faith, and not by
              any means, promises, or acts forbidden by law;
           3. That the Plan otherwise complies with the applicable provisions of Title 11, including
              those made applicable to Chapter 9 by 11 U.S.C. §§ 103(3) and 901;
           4. All amounts to be paid by the Debtor or by any person for services or expenses in the
              case or incident to the Plan have been fully disclosed and are reasonable;
           5. The Debtor is not prohibited by law from taking any action necessary to carry out the
              Plan;
           6. Except to the extent that the holder of a particular claim has agreed to a different
              treatment of such claim, the Plan provides that on the effective date of the plan, each
              holder of a claim of a kind specified in 11 U.S.C. § 507(a)(2) will receive on account
              of such claim cash equal to the allowed amount of such claim pursuant to 11 U.S.C. §
              943(b)(5);
           7. Any regulatory or electoral approval necessary under applicable nonbankruptcy law
              in order to carry out any provision of the Plan has been obtained, or such provision is
              expressly conditioned on such approval;
           8. The Plan is in the best interests of creditors and is feasible; and
           9. The Plan in all other respects complies with the provision of 11 U.S.C. § 943(b).



                                                      1
Case 18-10111      Doc 265     Filed 03/03/20 Entered 03/03/20 11:52:34            Main Document
                                           Pg 2 of 2


         IT IS ORDERED that the hearing on confirmation of the Plan is concluded; and that the
 Fourth Amended Plan of Adjustment dated January 6, 2020, a copy of which has been
 distributed to all creditors is CONFIRMED; and
         That no later than 72 hours after this Order is entered, the Plan proponent is to mail a
 copy of this Order to all creditors and parties in interest as notice of confirmation and file a
 certificate of service within one business day of service; and
        That on written request to counsel for the Plan proponent, the Plan proponent shall
 provide a copy of the approved Plan to the requesting entity without charge to such entity.


 DATED: March 3, 2020
 St. Louis, Missouri                                       Barry S. Schermer
 cke                                                       United States Bankruptcy Judge



 Order Prepared by:

 Daniel D. Doyle
 LASHLY & BAER P.C.
 714 Locust Street
 St. Louis MO 63101
 (314) 621-4656
 ddoyle@lashlybaer.com

 Attorneys for Debtor/ Plan Proponent




                                                 2
